Citation Nr: 0315435	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran with Mssrs. C.K. and P.C. observing


ATTORNEY FOR THE BOARD

Bernard T. DoMinh
INTRODUCTION

The veteran served on active duty from December 1974 to May 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied entitlement to service 
connection for tinnitus; and an August 2002 rating decision 
which denied entitlement to bilateral hearing loss.  

The issue of entitlement to service connection for tinnitus 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

On February 7, 2003, prior to the promulgation of a decision 
in the appeal, the veteran informed VA that a withdrawal of 
the appeal of the issue of entitlement to service connection 
for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2002, the RO issued a rating decision which denied 
the veteran's claim for service connection for bilateral 
hearing loss.  He timely perfected an appeal to the Board on 
this issue in November 2002.  However, at a personal hearing 
before the undersigned at the RO in February 2003, the 
veteran submitted a statement requesting that his appeal on 
this issue be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may also 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The veteran has 
properly withdrawn his appeal on the issue of entitlement to 
service connection for bilateral hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  


ORDER

The appeal on the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), held that 
compliance with the VCAA with regard to service connection 
claims requires that a medical nexus opinion addressing the 
issue on appeal must be obtained and associated with the 
evidence.  Charles v. Principi, 16 Vet. App. 370 (2002).

We note that the RO has provided the veteran with express 
notice of the VCAA-compliant provisions of 38 C.F.R. § 3.156 
(2002) in an October 2002 Statement of the Case, in which he 
was provided with an explanation of how VA would assist him 
in obtaining necessary information and evidence in compliance 
with the Court's holding in the case of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In written statements in support of his claim and in oral 
testimony presented at a February 2003 hearing conducted at 
the RO before the undersigned, the veteran reported that he 
had experienced recurring attacks of tinnitus symptoms, 
manifested by a persistent ringing noise in his ears, which 
had their onset during active duty.  He alleged that the 
tinnitus symptoms were the result of acoustic trauma from the 
noise of automatic rifle fire while undergoing weapons 
training in service.  In this regard, the veteran is 
competent to describe observable symptoms of his claimed 
tinnitus disability and to present statements as to the 
continuity of tinnitus symptomatology since service, as these 
lay assertions of symptomatology address a determinative 
issue which is not specifically medical in nature.  Falzone 
v. Brown, 8 Vet. App. 398 (1995).  However a review of the 
claims file shows that he has not been provided with a VA 
examination to determine his current otolaryngological 
diagnosis and to obtain a nexus in opinion between the 
diagnosis obtained and his period of military service, 
pursuant to Charles v. Principi, supra.  Therefore, a remand 
is warranted.
In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should schedule the veteran 
for a medical examination by the 
appropriate specialist to determine 
whether or not he has a current 
diagnosis of tinnitus.  The veteran's 
claims file with his pertinent medical 
history should be made available for the 
examining specialist's review prior to 
performing the examination.  If a 
diagnosis of tinnitus is obtained the 
examining specialist should provide an 
opinion as to whether it is at likely as 
it is not that the veteran's tinnitus 
had its onset during his period of 
active duty or is otherwise related to 
his exposure to noise in service.  To 
the extent possible, the medical 
examiner should provide a detailed 
rationale for his opinion. 

2.  The RO should thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the issue of 
entitlement to service connection for 
tinnitus.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the veteran and his 
representative to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  


	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



